Title: From Thomas Jefferson to Richard Claiborne, [before 5 March 1781]
From: Jefferson, Thomas
To: Claiborne, Richard



[Before 5 March 1781]

[William] Boswell one of the Southern riders stationed at Abram Mitchell’s within 15 Miles of Taylors ferry. He had letters for Genl. Greene which had gone from hence to his station in 48 Hours. He had then had them 6 hours when Mr. [John] Jones saw him, and ensisted on Mr. Jones’s taking the letters (tho’ an utter stranger to him) and tho’ he was not going to Taylor’s ferry. Mr. Jones took them, the rider assuring him he had not a horse to carry him. Mr.  Jones thinks he was appointed merely to save him from the draught. There are two brothers of them, both stationed riders, their father, a man of property. They are appointed by [Richard] Lambe who married their Sister. (A Copy)
